Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-16 and 18-21 are currently pending and are addressed below.

Response to Amendment
The amendment filed 12/10/2021 has been entered. Claims 1-16 and 18-21 are currently pending. 
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record, Kozloski fails to teach the limitations of newly amended claim 1, the Examiner respectfully disagrees.
Kozloski teaches a system and method of collaborative vehicle crash planning, comprising model based system 100, as shown in Fig. 1. Kozloski further teaches that system 100 may comprise any computer type, including a server computer, and the computer instruction for operating the method may execute entirely or in part on various computer components, including a remote computer (see at least [0087-0093]). Therefore, Kozloski’s disclosure suggests at least some aspects of the method being performed remotely, and it would have been obvious to one of ordinary skill in the art, 
Therefore the prior art of record meets the claim limitations as detailed below, and Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (US 2015/0239413).

	Regarding claim 1:
	Kozloski teaches a method of reducing a severity of a collision between a vehicle and an object that are both in an environment, the method comprising: 
(“imminent crash detection”, including determining speed and heading for vehicles, see at least [0023-0033]); 
identifying that a collision between the vehicle and the object is impending based on the expected locations (“imminent crash detection”, including determining speed and heading for vehicles, see at least [0023-0033]); and 
adjusting one or more operational controls of the vehicle and changing the expected location of the vehicle and reducing the severity of the collision (crash sequence implementation/deploying optimal crash sequence, including modifying vehicle parameters, see at least [0038-0048])
determining a criticality map of each of the vehicle and the object with each of the criticality maps comprising one or more higher critical zones and lower critical zones that are spaced apart in a non-overlapping arrangement, an expected severity of the collision is greater for the collision when an impact point of the collision occurs in one of the higher critical zones than in one of the lower critical zones (at least determining areas of impact to avoid based on seating arrangement of passengers, see at least [0049] [0083] crumple zone data [0068]. Broadly interpreted, at least avoiding areas near seated passengers define higher critical zones and empty seats as lower critical zones).
Kozloski further teaches wherein various aspects of the system 100 maybe implemented/distributed among various computing resources, including remote computers such as servers (see at least [0087-0093]).


Regarding claim 2:
Kozloski teaches the limitations as in claim 1 above. Kozloski further teaches obtaining a mass of the vehicle, a mass of the object, a criticality map of the vehicle, and a criticality map of the object (using vehicle mass/weight and seating positions, crumple zones in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).
Kozloski does not teach obtaining the information prior to identifying an impending collision.
It would have been obvious, as a matter of design choice to one of ordinary skill in the art at the time of the invention to exchange information as taught by Kozloski at any time prior to a collision occurring, including prior to determining a collision is impending in order to better assess whether a collision will occur based on vehicle parameters.

Regarding claim 3:
Kozloski further teaches changing a travel path of the vehicle and preventing the impact point of the collision from occurring at the higher critical zones on the vehicle and the object (see at least [0049] [0083]).

Regarding claim 4:
Kozloski further teaches determining a mass of the object and adjusting the one or more operational controls of the vehicle based on the mass of the object (using vehicle mass/weight in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).

Regarding claim 5:
Kozloski further teaches wherein adjusting the one or more operations controls of the vehicle and changing the expected location of the vehicle and reducing the severity of the collision comprises: 
determining a velocity of one or both of the vehicle and the object (see at least [0052]); 
determining a mass of one or both of the vehicle and the object (see at least [0052]); 
determining criticality maps of one or both of the vehicle and the object (see at least [0049] [0083] [0068]); and 
determining a new travel path of the vehicle based on one or more of the velocity, the mass, and the criticality maps (crash sequence implementation/ deploying optimal crash sequence, including modifying vehicle parameters, based on models from above features, see at least [0038-0048]).


Regarding claim 7:
Kozloski teaches the limitations as in claim 1 above. Kozloski does not explicitly teach the vehicle control being autonomous.
However, it would have been at least obvious, if not inherent that in order to implement the complex, precise crash mitigation strategies, in the extremely limited amount of time during which a crash is imminent, at least some aspects of the strategy would need to be performed autonomously, since the communication of the detailed strategy and reaction time required would be beyond the ability of a human driver.

Regarding claim 8:
Kozloski teaches the limitations as in claim 1 above. Kozloski further teaches optimizing a collision scenario and minimizing damage. Kozloski does not explicitly teach avoiding an object. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to avoid a collision whenever possible as an optimized collision scenario minimizing damage.

Regarding claim 9:
Kozloski teaches the limitations as in claim 1 above. Kozloski further teaches obtaining a mass of the vehicle, a mass of the object, a criticality map of the vehicle, and a criticality map of the object (using vehicle mass/weight and seating positions, crumple zones in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).
Kozloski does not teach obtaining the information prior to identifying an impending collision.
It would have been obvious, as a matter of design choice to one of ordinary skill in the art at the time of the invention to exchange information as taught by Kozloski at any time prior to a collision occurring, including prior to determining a collision is impending in order to better assess whether a collision will occur based on vehicle parameters.

Regarding claim 10:
Kozloski teaches a method of reducing a severity of a collision between a vehicle and an object that are both in an environment, the method comprising: 
identifying that a collision between the vehicle and the object is impending based on the travel path and the expected location (“imminent crash detection”, including determining speed and heading for vehicles, see at least [0023-0033]); and 
determining a new travel path for the vehicle in the environment and preventing a high criticality zone on at least one of the vehicle or the object from being impacted in the collision (at least determining areas of impact to avoid based on seating arrangement of passengers, see at least [0049] [0083] crumple zone data [0068]. Broadly interpreted, at least avoiding areas near seated passengers define higher critical zones and empty seats as lower critical zones).
Kozloski does not teach the specifics of determining the imminent collision based on speed and heading, however broadly interpreted, determining an imminent crash based on speed and heading comprises determining at least some segment of a travel path of both objects, including an expected location.
Alternately or in addition, in case Kozloski does not clearly and unambiguously teach determining the travel path of the vehicle and expected location of the object, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sensor data as taught by Kozloski to determine travel paths and expected locations of the vehicles in order to accurately determine an imminent collision and to determine modifications of the paths and locations to mitigate the collision.
Kozloski further teaches obtaining a mass of the vehicle, a mass of the object, a criticality map of the vehicle, and a criticality map of the object (using vehicle mass/weight and seating positions, crumple zones in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).
Kozloski does not teach obtaining the information prior to identifying an impending collision.
It would have been obvious, as a matter of design choice to one of ordinary skill in the art at the time of the invention to exchange information as taught by Kozloski at any time prior to a collision occurring, including prior to determining a collision is impending in order to better assess whether a collision will occur based on vehicle parameters.

Regarding claim 11:
Kozloski further teaches determining the new travel path based on a velocity of one or both of the vehicle and the object and a mass of one or both of the vehicle and the object (crash sequence implementation/ deploying optimal crash sequence, including modifying vehicle parameters, based on models from above features, see at least [0038-0048] [0052]).


Regarding claim 13:
Kozloski teaches a computing device configured to reduce a severity of a collision between a vehicle and an object that are both in an environment, the computing device comprising: 
communications circuitry configured to communicate (communicative coupling 120); and 
processing circuitry configured to: 
determine that a collision between the vehicle and the object is impending based on the expected locations (“imminent crash detection”, including determining speed and heading for vehicles, see at least [0023-0033]); and 
in response to determining the impending collision, change a travel path of the vehicle and reduce a severity of the collision (crash sequence implementation/deploying optimal crash sequence, including modifying vehicle parameters, see at least [0038-0048]).

Alternately or in addition, in case Kozloski does not clearly and unambiguously teach determining the travel path of the vehicle and expected location of the object, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sensor data as taught by Kozloski to determine travel paths and expected locations of the vehicles in order to accurately determine an imminent collision and to determine modifications of the paths and locations to mitigate the collision.
Kozloski further teaches obtaining a mass of the vehicle, a mass of the object, a criticality map of the vehicle, and a criticality map of the object (using vehicle mass/weight and seating positions, crumple zones in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).
Kozloski does not teach obtaining the information prior to identifying an impending collision.
It would have been obvious, as a matter of design choice to one of ordinary skill in the art at the time of the invention to exchange information as taught by Kozloski at any time prior to a collision occurring, including prior to determining a collision is impending in order to better assess whether a collision will occur based on vehicle parameters.

Regarding claims 14-15:
Kozloski further teaches wherein the computing device is located in the vehicle or a server located remotely from both of the vehicle and the object (see at least [0088]).


Regarding claim 18:
Kozloski further teaches wherein the processing circuitry is configured to retrieve a mass of the object and the vehicle and to change the travel path based on the masses (using vehicle mass/weight in models for determining optimal crash sequence, see at least [0036-0038] [0052] [0065]).

Regarding claim 19-20:
Kozloski further teaches wherein the processing circuitry is configured to adjust steering and braking of the vehicle to change the travel path (see at least [0038-0042]).
Kozloski does not explicitly teach the vehicle control being autonomous.
However, it would have been at least obvious, if not inherent that in order to implement the complex, precise crash mitigation strategies, in the extremely limited amount of time during which a crash is imminent, at least some aspects of the strategy would need to be performed autonomously, since the communication of the detailed strategy and reaction time required would be beyond the ability of a human driver.

Regarding claim 21:
Kozloski teaches the limitations as in claim 13 above. 
Kozloski further teaches wherein various aspects of the system 100 maybe implemented/distributed among various computing resources, including remote computers such as servers (see at least [0087-0093]).
Kozloski does not explicitly teach the maps being maintained or the environment being monitored by a remote computer. However, it would have been obvious to one of ordinary skill in the art as a matter of design choice to execute any aspect of the method and computing system 100 on any available computing resource, as suggested by Kozloski, within the scope of the teachings of Kozloski, as desired based on availability, connectability, processing speed/resources, or other considerations.

Claim Rejections - 35 USC § 103
Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski as applied to claim 1 and 10 above, and further in view of Oyaizu et al. (US 2018/0281786).

Regarding claims 6 and 12:
Kozloski teaches the limitations as in claims 1 and 10 above. Kozloski further teaches determining a presence and location of passengers of all vehicles involved in a collision prior to the collision. Kozloski is silent as to determining location of a person in an object based on images.
Oyaizu teaches a system and method of reducing damage in a collision between a vehicle and another object, wherein images of the object are captured, and locations (see at least abstract, [0061-0062], [0082-0085]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of minimizing a vehicle collision including determining passenger locations within the vehicles as taught by Kozloski with the technique of utilizing cameras for determining passenger locations as taught by Oyaizu in order to provide a means for determining passenger location of an external vehicle utilizing known technology as a backup means, or in cases where the secondary vehicle is not equipped to cooperatively mitigate the collision and transmit the passenger data.

Regarding claim 8:
Kozloski teaches the limitations as in claim 1 above. Kozloski does not explicitly teach avoiding the collision.
Oyaizu teaches Oyaizu teaches a system and method of reducing damage in a collision between a vehicle and another object, wherein the collision is avoided if possible (see at least abstract, [0013-0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to avoid a collision whenever possible as taught by Oyaizu as an optimized collision scenario minimizing damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RYAN J. RINK
Examiner
Art Unit 3664

/Ryan Rink/Primary Examiner, Art Unit 3664